Citation Nr: 1519940	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial disability rating for vesicular tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2014, the Veteran and his son testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination in August 2012 in connection with his claim.  At the October 2014 Board hearing, the Veteran testified that his vesicular tinea pedis had worsened since the most recent VA examination.  Specifically, he reported that his flare-ups had become more severe in that his symptoms had spread up his toes and near the ankles.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  
	
Upon review, the Board finds the evidence indicates that the Veteran's service-connected vesicular tinea pedis has worsened in severity since the last VA examination.  Although the Veteran submitted a November 2014 disability benefits questionnaire from his private physician, the Board notes that the examination report appears incomplete.  The first page containing the pertinent diagnoses is illegible, and although the private physician reported the findings associated with chloracne, she did not complete the portion addressing the approximate total body area and approximate total exposed body area affected by vesicular tinea pedis.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's vesicular tinea pedis.

In addition, the Veteran indicated that he had experienced a flare-up of his service-connected disability two weeks prior to the Board hearing.  As the record only contains VA treatment records dated through June 2013, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2013 to the present.

Finally, the Veteran testified that he received continuous treatment for his service-connected disability from a private physician, Dr. J. Carrico.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the evidence includes only treatment records from Dr. Carrico dated in June 2012, and the record does not show that the RO has attempted to obtain any current private treatment records.  As such, the Board finds remand is warranted to obtain any outstanding private treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private treatment records as identified by the Veteran, to include records from Dr. J. Carrico.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim may be re-adjudicated.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected vesicular tinea pedis.  This examination should be scheduled, if possible, during a period of flare-up of this condition, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the condition.  Appropriate instructions must be provided to the Veteran in this regard.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above development, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




